DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species in its reply filed Jan. 26, 2022 to the requirement dated Dec. 15, 2021 is hereby acknowledged and has been entered.
In view of, as discussed below, present claims 55-74 having been examined and found drawn to allowable subject matter, the prior election of species has been withdrawn and all species examined accordingly.
Consequently claims 55-74 have been examined in the instant action.

Allowable Subject Matter
Claims 55-74 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest the methods recited in present independent claim 55, 70 and 73, respectfully, wherein the present claims are drawn to a  method for forming a super-insulating material for a vacuum insulated structure (for an appliance) that comprises: disposing glass spheres within a rotating drum containing plurality of interstitial spaces defined between the glass spheres; disposing a resin-based binding material within the rotating drum; mixing the glass spheres and the resin-based binding material during a first mixing stage to define an adhering base material having a plurality of interstitial spaces between the glass spheres occupied by the resin-based material; disposing a first insulating material within the rotating drum; mixing the adhering base material with this insulating material to form an aggregate material; crushing the aggregate material during a crushing stage to define an insulating base; disposing a second insulating material within the rotating drum; and mixing the second insulating material with the insulating base to define a homogenous form of the super-insulating material, wherein the first and second insulating materials substantially occupy all of an interstitial volume defined by the plurality of interstitial spaces.
The closest prior art to the claimed invention is Deka (WO 2018/063173 A1 to Deka et al., published April 5, 2018 and having an effective filing date of Sept. 28, 2016).
Deka discloses a method for forming a super-insulating material for a vacuum insulated structure for an appliance including disposing hollow glass spheres within a rotating drum, wherein a plurality of interstitial spaces are defined between the hollow glass spheres and wherein an anchor (binding) material is deposited on the rotating drum (abstract; [0002] to [0005]; [0044])  The hollow glass spheres and the binding material are rotated within the rotating drum, wherein the anchor/binder material is mixed with the hollow glass spheres to partially occupy the interstitial spaces ([0002] to [0005]; [0031]; [0032]; [0043]).  A silica material is disposed within the rotating drum wherein the silica-based material is mixed with the binder material and the hollow glass spheres to define a super-insulating material, wherein the silica material and the binder material occupy substantially all of an interstitial volume defined by the interstitial spaces ([0031]; [0032]; [0034]; [0035]). 
However, although Deka discloses using a binder material that can be polyvinyl pyrrolidone or styrene ([0046]), it does not teach or suggest disposing/mixing a resin-based material with the glass spheres on the rotating drum followed by adding the insulating material to form an aggregate material.  Nor does Deka teach or suggest crushing the aggregate material during a crushing stage to define an insulating base; disposing a second insulating material within the rotating drum; and mixing the second insulating material with the insulating base to define a homogenous form of the super-insulating material.  To the contrary, when discussing an example, Deka discloses that its method forms a densified super-insulating material that can serve to resist the inward compressive forces experienced during evacuation of gas and forms a vacuum insulated structure having a dense nature of the super-insulating material that resists crushing and provides a resistive outward force to prevent inward vacuum bow of the various components of the vacuum insulated structure ([0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

February 12, 2022